UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT



                                     No. 97-30476



GRIMALDI CONSTRUCTION, INC.,
ET AL.,
                                                                  Plaintiffs-Appellants,

                                         versus
H. TOM ROBINSON, ET AL.,
                                                                Defendants-Appellees.




                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                 (96-CV-484-A)
                                    January 8, 1998


Before POLITZ, Chief Judge, HIGGINBOTHAM and DEMOSS, Circuit Judges.
PER CURIAM:*
      Grimaldi Construction, Inc., et al., appeal an adverse summary judgment in

their action against H. Tom Robinson and American International Specialty Lines
Insurance Company. Having considered the summary judgment record, briefs and

oral arguments of counsel, and substantially for the reasons assigned and authorities

cited by the district court in its Order and Reasons signed and filed April 18, 1997,

      *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
we AFFIRM.




             2